EXHIBIT 10.1

 

 

GREENE COUNTY BANCSHARES, INC.

 

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN FOR

NONEMPLOYEE DIRECTORS

 

--------------------------------------------------------------------------------

Effective January 1, 2005

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

 

ARTICLE II

 

ELIGIBILITY

 

 

 

 

 

2.1

 

Requirements for Participation

 

 

 

 

 

2.2

 

Deferral Election Procedure

 

 

 

 

 

ARTICLE III

 

PARTICIPANTS’ DEFERRALS

 

 

 

 

 

3.1

 

Deferral of Qualified Director Compensation

 

 

 

 

 

3.2

 

Changing Deferral Elections

 

 

 

 

 

ARTICLE IV

 

DEFERRED COMPENSATION ACCOUNTS

 

 

 

 

 

4.1

 

Deferred Compensation Accounts

 

 

 

 

 

4.2

 

Election of Investment Funds

 

 

 

 

 

4.3

 

Crediting of Deferred Compensation

 

 

 

 

 

4.4

 

Crediting of Earnings

 

 

 

 

 

4.5

 

Applicability of Account Values

 

 

 

 

 

4.6

 

Vesting of Deferred Compensation Accounts

 

 

 

 

 

4.7

 

Assignments, Etc. Prohibited

 

 

 

 

 

ARTICLE V

 

SPECIAL DEFERRALS

 

 

 

 

 

ARTICLE VI

 

DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS

 

 

 

 

 

6.1

 

Distributions upon a Participant’s Separation from Service

 

 

 

 

 

6.2

 

Distributions upon a Participant’s Death

 

 

 

 

 

6.3

 

Election of Manner and Time of Distribution

 

 

 

 

 

6.4

 

Applicable Taxes

 

 

 

 

 

ARTICLE VII

 

WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS

 

 

 

 

 

7.1

 

Hardship Distributions from Accounts

 

 

 

 

 

7.2

 

Payment of Withdrawals and Distributions

 

 

 

 

 

7.3

 

Effect of Withdrawals

 

 

 

 

 

7.4

 

Applicable Taxes

 

 

 

 

 

ARTICLE VIII

 

ADMINISTRATIVE PROVISIONS

 

 

 

 

 

8.1

 

Administrator’s Duties and Powers

 

 

--------------------------------------------------------------------------------


 

8.2

 

Limitations Upon Powers

 

 

 

 

 

8.3

 

Final Effect of Administrator Action

 

 

 

 

 

8.4

 

Delegation by Administrator

 

 

 

 

 

8.5

 

Indemnification by the Company; Liability Insurance

 

 

 

 

 

8.6

 

Recordkeeping

 

 

 

 

 

8.7

 

Statement to Participants

 

 

 

 

 

8.8

 

Inspection of Records

 

 

 

 

 

8.9

 

Identification of Fiduciaries

 

 

 

 

 

8.10

 

Procedure for Allocation of Fiduciary Responsibilities

 

 

 

 

 

8.11

 

Claims Procedure

 

 

 

 

 

8.12

 

Conflicting Claims

 

 

 

 

 

8.13

 

Service of Process

 

 

 

 

 

8.14

 

Fees

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

 

 

 

 

9.1

 

Termination of the Plan

 

 

 

 

 

9.2

 

Limitation on Rights of Participants

 

 

 

 

 

9.3

 

Consolidation or Merger; Adoption of Plan by Other Companies

 

 

 

 

 

9.4

 

Errors and Misstatements

 

 

 

 

 

9.5

 

Payment on Behalf of Minor, Etc

 

 

 

 

 

9.6

 

Amendment of Plan

 

 

 

 

 

9.7

 

Funding

 

 

 

 

 

9.8

 

Governing Law

 

 

 

 

 

9.9

 

Pronouns and Plurality

 

 

 

 

 

9.10

 

Titles

 

 

 

 

 

9.11

 

References

 

 

--------------------------------------------------------------------------------


 

GREENE COUNTY BANCSHARES, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN FOR

NONEMPLOYEE DIRECTORS

 

Effective January 1, 2005

 

Greene County Bancshares, Inc., a Tennessee corporation, by resolution of its
Board of Directors dated September 20, 2004, has adopted this Greene County
Bancshares, Inc. Deferred Compensation Plan for Nonemployee Directors (the
“Plan”), effective as of July 1, 2004, for the benefit of the nonemployee
members of the Board, as defined below.  The Board amended and restated the Plan
on December 13, 2004, effective as of January 1, 2005, in order to comply with
Section 409A of the Code.

 

The Plan is a nonqualified deferred compensation plan which is unfunded and is
maintained primarily for the purpose of providing deferred compensation for
nonemployee members of its Board.

 

--------------------------------------------------------------------------------


 

ARTICLE I.
Definitions

 

Whenever the following terms are used in the Plan with the first letter
capitalized, they shall have the meaning specified below unless the context
clearly indicates to the contrary.

 

1.1                                 “Account” of a Participant shall mean the
Participant’s individual deferred compensation account established for his or
her benefit under Article IV hereof.

 

1.2                                 “Administrator” shall mean Greene County
Bancshares, Inc., acting through the Committee, except that if the Committee has
appointed a Delegate under Section 8.4, the term “Administrator” shall mean the
Delegate as to those duties, powers and responsibilities specifically conferred
upon the Delegate.

 

1.3                                 “Board” shall mean the Board of Directors of
Greene County Bancshares, Inc.  The Board may delegate any power or duty
otherwise allocated to the Administrator to any other person or persons,
including a subcommittee or sub-committees appointed under Section 8.4. 
Notwithstanding any delegation of authority, the Board shall, with respect to
any matter arising under this Plan, have the authority to act in lieu of the
Administrator, the Committee, any Delegate, or any other person.

 

1.4                                 “Change in Control” shall mean the
occurrence of any of the following:

 

(a)                                  approval by the stockholders of the Company
of the dissolution or liquidation of the Company;

 

(b)                                 approval by the stockholders of the Company
of an agreement to merge or consolidate, or otherwise reorganize, with or into
one or more entities that are not Affiliates, as a result of which less than 50%
of the outstanding voting securities of the surviving or resulting entity
immediately after the reorganization are, or will be, owned, directly or
indirectly, by stockholders of the Company immediately before such
reorganization (assuming for purposes of such determination that there is no
change in the record ownership of the Company’s securities from the record date
for such approval until such reorganization and that such record owners hold no
securities of the other parties to such reorganization), but including in such
determination any securities of the other parties to such reorganization held by
Affiliates of the Company);

 

(c)                                  approval by the stockholders of the Company
of the sale of substantially all of the Company’s business and/or assets to a
person or entity that is not an Affiliate of the Company;

 

--------------------------------------------------------------------------------


 

(d)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act but excluding any person described
in and satisfying the conditions of Rule 13d-1(b)(1) thereunder), other than a
person that is a stockholder of the Company on the effective date of the Plan,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 20%
of the combined voting power of the Company’s then outstanding securities
entitled to then vote generally in the election of directors of the Company; or

 

(e)                                  during any period not longer than two
consecutive years, individuals who at the beginning of such period constituted
the Board cease to constitute at least a majority thereof, unless the election,
or the nomination for election by the Company’s stockholders, of each new Board
member was approved by a vote of at least three-fourths of the Board members
then still in office who were Board members at the beginning of such period
(including for these purposes, new members whose election or nomination was so
approved).

 

Notwithstanding the foregoing, the Administrator shall have absolute discretion
to interpret this definition in a manner that conforms with the requirements of
Section 409A of the Code and associated regulations.

 

1.5                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time, together with regulations thereunder.

 

1.6                                 “Committee” shall mean the administrative
committee of the Plan, as the Board may appoint by resolution.

 

1.7                                 “Company” shall mean Greene County
Bancshares, Inc. and all of its affiliates, any entity which is a successor in
interest to Greene County Bancshares, Inc.

 

1.8                                 “Deferral Election Form” shall mean the form
of election provided by the Administrator to each Nonemployee Director pursuant
to Section 3.1.

 

1.9                                 “Deferred Compensation” of a Participant
shall mean the amounts deferred by such Participant under Article III of the
Plan.

 

1.10                           “Delegate” shall mean each Delegate appointed in
accordance with Section 8.4.

 

1.11                           “Distribution Election Form” shall mean the form
of election provided by the Administrator to each Nonemployee Director pursuant
to Section 6.3.

 

1.12                           “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

 

1.13                           “Hardship” of a Participant, shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant that would result in severe financial hardship resulting from any
one or more of the following:

 

(a)                                  a sudden and unexpected illness or accident
of the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant;

 

2

--------------------------------------------------------------------------------


 

(b)                                 a loss of the Participant’s property due to
casualty; or

 

(c)                                  other such extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.

 

Examples of purposes that are not considered to be a Hardship include
post-secondary school expenses or the desire to purchase a residence.  Whether a
Participant has incurred a Hardship shall be determined by the Administrator in
its discretion on the basis of all relevant facts and circumstances and in
accordance with nondiscriminatory and objective standards, uniformly interpreted
and consistently applied.

 

1.14                           “Investment Election Form” shall mean the form of
election provided by the Administrator to each Nonemployee Director pursuant to
Section 4.2.

 

1.15                           “Investment Fund” shall mean any of the
investment funds the Administrator so designates as available investment
vehicles under the Plan.

 

1.16                           “Nonemployee Director” shall mean any member of
the Board who is not an employee of the Company.

 

1.17                           “Participant” shall mean each Nonemployee
Director who elects to participate in the Plan as provided in Article II and who
defers Qualified Director Compensation under the Plan.  Each of such persons
shall continue to be a “Participant” until they have received all benefits due
under the Plan.

 

1.18                           ““Plan” shall mean the Greene County Bancshares,
Inc. Deferred Compensation Plan for Nonemployee Directors.

 

1.19                           “Qualified Director Compensation” shall mean that
portion of a Participant’s retainer, consulting fees, committee fees, and
meeting fees paid after July 1, 2004 that (i) are in excess of any compensation
a Participant defers pursuant to a written agreement entered into with the 
Company prior to July 1, 2004 and (ii) which are payable in cash to the
Nonemployee Director by the Company.

 

1.20                           “Separation from Service” shall mean a
Participant’s termination of service with the Company as a Nonemployee Director
for any reason, including resignation, death, or retirement.

 

1.21                           “Trust” shall mean any trust established in
connection with the Plan, including the trust established by the Greene County
Bancshares, Inc. Grantor Trust Agreement.

 

1.22                           “Trustee” shall mean the trustee of any Trust,
and shall refer to the successor of any trustee who resigns or is removed in
accordance with the terms of the Trust.

 

ARTICLE II.
Eligibility

 

2.1                                 Requirements for Participation.  Any person
who is a Nonemployee Director at any time during a Plan Year shall be eligible
to be a Participant in the Plan for the Plan Year.

 

3

--------------------------------------------------------------------------------


 

2.2                                 Deferral Election Procedure.  For each Plan
Year, the Administrator shall provide each Nonemployee Director with (i) a
Deferral Election Form on which such person may elect to defer his or her
Qualified Director Compensation pursuant to Article III, (ii) an Investment
Election Form, and (iii) a Distribution Election Form.  Each such person who
elects to defer Qualified Director Compensation under Article III must complete
and sign the Deferral Election Form and the Investment Election Form, and return
them to the Administrator in accordance with Article III.

 

ARTICLE III.
Participants’ Deferrals

 

3.1                                 Deferral of Qualified Director
Compensation.  Each Nonemployee Director may elect to defer into his or her
Account up to 100% of the Qualified Director Compensation which would otherwise
be payable to him or her for any Plan Year, subject to any conditions or
limitations that the Administrator may implement for a Plan Year through a
written notice delivered to Nonemployee Directors at least thirty (30) days
before the Plan Year begins.

 

Any election pursuant to this Section 3.1 shall be made by the Participant by
completing and delivering to the Administrator his or her Deferral Election Form
for such Plan Year no later than December 31st (or such earlier date as the
Committee in its discretion may establish for administrative ease) of the next
preceding Plan Year.  Notwithstanding the foregoing, with respect to the Plan
Year beginning in 2004, those Nonemployee Directors listed on Schedule 1 may
elect to defer Qualified Director Compensation under this Section 3.1 effective
for the remainder of 2004, provided the Administrator receives their Deferral
Election Forms within thirty (30) days of the designation of such Nonemployee
Directors on Schedule 1.  Such deferral elections shall only apply to Qualified
Director Compensation which would otherwise be payable after such deferral
election is made.  With respect to a Nonemployee Director who joins the Board
after the original effective date of the Plan, the Administrator must receive
his or her Deferral Election Form and Distribution Election Form within thirty
(30) days after the date on which the Nonemployee Director joins the Board. 
Such deferral elections shall apply only to Qualified Director Compensation
which would otherwise be payable after such deferral election is made.

 

3.2                                 Changing Deferral Elections. A Participant’s
election to defer Qualified Director Compensation is irrevocable for the Plan
Year to which it relates, subject to the right of the Participant to terminate
future deferrals during a Plan Year by written notice to the Administrator, in
which event the Administrator shall as soon as administratively practical apply
such termination to Qualified Director Compensation which has not yet been
earned or deferred by the Participant.

 

ARTICLE IV.
Deferred Compensation Accounts

 

4.1                                 Deferred Compensation Accounts.  The
Administrator shall establish and maintain for each Participant an Account to
which shall be credited the amounts allocated thereto under this Article IV and
from which shall be debited the Participant’s distributions and withdrawals
under Articles VI and VII.  Such Account may be a simple account payable in the
Company’s financial records.

 

4.2                                 Election of Investment Funds.  At the time
of making the deferral elections described in Section 3.1, the Participant must
designate, on the Investment Election Form provided

 

4

--------------------------------------------------------------------------------


 

by the Administrator, the Investment Funds in which the Participant’s Account
will be deemed to be invested for purposes of determining the amount of earnings
to be credited to his or her Account.  In making the designation pursuant to
this Section 4.2, the Participant may specify that all or any multiple of his or
her Account be deemed to be invested, in whole percentage increments, in one or
more of the Investment Funds provided under the Plan as communicated from time
to time by the Administrator.  Effective as of the end of any calendar month, a
Participant may change the designation made under this Section 4.2 by filing a
superseding Investment Election Form by the 25th day of such month.

 

If a Participant fails to complete and deliver to the Administrator an
Investment Election Form by the December 31st (or such earlier date as the
Committee in its discretion may establish for administrative ease) preceding the
Plan Year to which an initial or superseding election under Section 3.1 relates,
such deferral election shall be deemed invalid.  Notwithstanding the foregoing,
with respect to the Plan Year beginning in 2004, only Nonemployee Directors
listed on Schedule 1 may elect to defer Qualified Director Compensation under
Article III, and the Administrator must receive their Investment Election Forms
within thirty (30) days of the designation of such Nonemployee Director on
Schedule 1.  With respect to a Nonemployee Director who joins the Board after
the original effective date of the Plan, the Administrator must receive his or
her Investment Election Form within thirty (30) days after the date on which the
Nonemployee Director joins the Board.

 

4.3                                 Crediting of Deferred Compensation.  As of
the first day of each calendar quarter that begins after the Plan takes effect,
each Participant’s Account shall be credited with an amount which is equal to
the amount of the Participant’s Qualified Director Compensation which such
Participant has elected to defer under Article III, which such Qualified
Director Compensation would otherwise have been paid in cash to the Participant
during the preceding month.

 

4.4                                 Crediting of Earnings.

 

(a)                                  Beginning with the first day of the month
after the Plan takes effect, and subject to amendment by the Board, for each
Plan Year earnings, if any, shall be credited to each Participant’s Account at a
rate equal to the earnings experience of the Investment Fund(s) selected by the
Participant on his or her Investment Election Form for that percentage of the
Participant’s Account that is invested in each selected Investment Fund.

 

(b)                                 Earnings shall be credited on such valuation
dates as the Administrator shall determine, but not less frequently than once
per calendar year.

 

4.5                                 Applicability of Account Values.  The value
of each Participant’s Account as determined as of a given date under this
Article IV, plus any amounts subsequently allocated thereto under this Article
IV, and less any amounts distributed or withdrawn under Articles VI or VII shall
remain the value thereof for all purposes of the Plan until the Account is
revalued hereunder.

 

4.6                                 Vesting of Deferred Compensation Accounts. 
Each Participant’s interest in his or her Account shall be 100% vested and
non-forfeitable at all times.

 

4.7                                 Assignments, Etc. Prohibited.  No part of
any Participant’s Account shall be liable for the debts, contracts or
engagements of the Participant, or the Participant’s beneficiaries or

 

5

--------------------------------------------------------------------------------


 

successors in interest, or be taken in execution by levy, attachment or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any rights to alienate, anticipate, commute, pledge, encumber or
assign any benefits or payments hereunder in any manner whatsoever except to
designate a beneficiary as provided in Section 6.2.

 

ARTICLE V.
Special Deferrals

 

5.1                                 Any director compensation that a Participant
deferred pursuant to a written deferred compensation agreement with the Company
prior to July 1, 2004, and any director compensation that is not Qualified
Director Compensation but that is deferred pursuant to any such agreement after
July 1, 2004 shall constitute part of the Participant’s Account solely for
purposes of being eligible and available for distribution in accordance with
Article VI of the Plan (regardless of the terms of the Participant’s deferred
compensation agreement, but only to the extent the Participant elects on his or
her Distribution Election Form to expressly apply the election to amounts
deferred pursuant to individual agreements (in contrast to deferral pursuant to
Article III hereof)).

 

ARTICLE VI.
Distributions Of Deferred Compensation Accounts

 

6.1                                 Distributions upon a Participant’s
Separation from Service.

 

(a)                                  The Account of a Participant who incurs a
Separation from Service other than on account of death shall be paid to the
Participant as elected in accordance with Section 6.3.  The Participant may
choose from among the following forms of distribution:

 

(i)                                     A lump-sum distribution to be paid
within six (6) months following the Participant’s Separation from Service.

 

(ii)                                  Approximately equal annual installments
(determined either as a percentage of the Participant’s total Account balance or
as by a specified dollar amount per installment) over a period of any number of
years up to 20 years from the date the payments commence, which shall commence,
based on the Participant’s election, either (I) within thirty (30) days
following the date of the Participant’s Separation from Service, (II) on the
January 1st that next follows a specified number of years after the date of such
Separation from Service; (III) on a specified anniversary of the date of such
Separation of Service, (IV) on a specified number of years from the effective
date of the Participant’s Distribution Election Form, or (V) on the Participant
attaining a specified age.

 

A Participant may elect a distribution pursuant to this Section 6.1 in such
other forms, or payable upon such other commencement dates, as are specified by
the Administrator on the Distribution Election Form; provided, however, that no
such election shall provide for payments to be made more than 20 years after
such Participant’s Separation from Service.

 

(b)                                 In the case of a Participant who terminates
Board service with the Company and who has not completed and delivered to the
Administrator a Distribution Election Form pursuant to Section 6.3, such
Participant’s entire Account balance shall be paid to the

 

6

--------------------------------------------------------------------------------


 

Participant in a lump sum distribution on or about the date one year after the
Participant’s Separation from Service.

 

(c)                                  Notwithstanding Section 6.1(a) hereof, the
Administrator may in its discretion make a lump sum distribution of a
Participant’s entire remaining Account Balance if the Participant’s entire
Account balance is less than $5,000 at the time of the Participant’s Separation
from Service.  Such a lump sum distribution shall fully settle and extinguish
the Participant’s rights under the Plan.

 

6.2                                 Distributions upon a Participant’s Death. 
Notwithstanding anything to the contrary in the Plan, the remaining balance of
the Account of a Participant who dies (i) shall be paid to the persons and
entities designated by the Participant as his or her beneficiaries for such
purpose and (ii) shall be paid in the manner set forth in this Section 6.2. 
Upon a Participant’s death, such balance shall be paid as specified by the
Participant in an election made pursuant to Section 6.3.  Such election shall
specify whether payment shall be made (I) in a lump-sum distribution within six
(6) months following the Participant’s death, or (II) in accordance with the
distribution election made pursuant to Section 6.1 hereof (in which case such
Participant’s death shall be considered the date of such Participant’s
Separation from Service for purposes of determining the date of commencement of
distribution under such election).  If the Participant fails to make a
beneficiary designation election pursuant to Section 6.3, his or her spouse
shall be deemed to be the beneficiary of his or her Account and shall receive a
lump sum distribution as soon as practicable after the Participant’s death,
provided that if the Participant does not have a spouse at the time of his or
death, the Participant’s estate shall be deemed to be the beneficiary of his or
her Account.

 

6.3                                 Election of Manner and Time of
Distribution.  At the time a Participant elects to defer Qualified Director
Compensation pursuant to Section 3.1, he or she shall make elections on the
Distribution Election Form pursuant to this Article VI and deliver such form to
the Administrator.  Such elections shall apply to the portion of the
Participant’s Account that is attributable to Qualified Director Compensation
deferred under the applicable Deferral Election Form, but may be changed through
one or more subsequent elections that in each case (i) are delivered to the
Administrator at least one year before the date on which distributions are
otherwise scheduled to commence pursuant to the Participant’s election from the
choices set forth under Section 6.1 hereof, and (ii) defer the commencement of
distributions by at least five years from the originally scheduled commencement
date.

 

6.4                                 Applicable Taxes.  All distributions under
this Article VI shall be subject to withholding for all amounts which the
Company is required to withhold under federal, state or local tax law.

 

ARTICLE VII.
Withdrawals From Deferred Compensation Accounts

 

7.1                                 Hardship Distributions from Accounts.  In
the event a Participant suffers a Hardship, the Participant may apply to the
Administrator for an immediate distribution of all or a portion of the
Participant’s Account.  The amount of any distribution hereunder shall be
limited to the amount necessary to relieve the Participant’s Hardship, plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which the Hardship is or
may be relieved through reimbursement or compensation by insurance or

 

7

--------------------------------------------------------------------------------


 

otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship), or
by cessation of the Participant’s deferrals under the Plan.  The Administrator
shall determine whether a Participant has a qualifying Hardship and the amount
which qualifies for distribution, if any.  The Administrator may require
evidence of the purpose and amount of the need, and may establish such
application or other procedures as it deems appropriate.  Notwithstanding the
foregoing, a financial need shall not constitute a Hardship unless it is for at
least $5,000 (or the entire vested principal amount of the Participant’s
Accounts, if less).

 

7.2                                 Payment of Withdrawals and Distributions. 
All withdrawals and distributions under this Article VII shall be paid within
thirty (30) days after a valid election is delivered to the Administrator.  The
Administrator shall give prompt notice to the Participant if an election is
invalid and is therefore rejected, identifying the reason(s) for the
invalidity.  If the Administrator has not paid but has not affirmatively
rejected an election within the applicable thirty (30) day deadline, then the
election shall be deemed rejected on that day.  If a withdrawal election is
rejected, the Participant may bring a claim for benefits under Section 8.11.

 

7.3                                 Effect of Withdrawals.  If a Participant
receives a withdrawal under this Article VII after payments have commenced under
Section 6.1, the remaining payments shall be recalculated, by reamortizing the
remaining payments over the remaining term and applying the then-current rate
used to credit earnings under Section 4.4.

 

7.4                                 Applicable Taxes.  All withdrawals under
this Article VII shall be subject to withholding for all amounts which the
Company is required to withhold under federal, state or local tax law.

 

ARTICLE VIII.
Administrative Provisions

 

8.1                                 Administrator’s Duties and Powers.  The
Administrator shall conduct the general administration of the Plan in accordance
with the Plan and shall have all the necessary power, authority and discretion
to carry out that function. Among its necessary powers and duties are the
following:

 

(a)                                  To delegate all or part of its function as
Administrator to others and to revoke any such delegation.

 

(b)                                 To determine questions of eligibility of
Participants and their entitlement to benefits, subject to the provisions of
Section 8.11.

 

(c)                                  To select and engage attorneys,
accountants, actuaries, trustees, appraisers, brokers, consultants,
administrators, physicians, or other persons to render service or advice with
regard to any responsibility the Administrator or the Board has under the Plan,
or otherwise, to designate such persons to carry out fiduciary responsibilities
under the Plan, and (together with the Committee, the Company, the Board and the
officers and Employees of the Company) to rely upon the advice, opinions or
valuations of any such persons, to the extent permitted by law, being fully
protected in acting or relying thereon in good faith.

 

8

--------------------------------------------------------------------------------


 

(d)                                 To interpret the Plan and any relevant facts
for purpose of the administration and application of the Plan, in a manner not
inconsistent with the Plan or applicable law and to amend or revoke any such
interpretation.

 

(e)                                  To conduct claims procedures as provided in
Section 8.11.

 

8.2                                 Limitations Upon Powers.  The Plan shall be
uniformly and consistently administered, interpreted and applied with regard to
all Participants in similar circumstances. The Plan shall be administered,
interpreted and applied fairly and equitably and in accordance with the
specified purposes of the Plan. Notwithstanding the foregoing, the distribution
forms and commencement dates specified in Section 6.1(a) shall apply to such
Participants, and in such manner, as the Administrator determines in its sole
discretion.

 

8.3                                 Final Effect of Administrator Action. 
Except as provided in Section 8.11, all actions taken and all determinations
made by the Administrator shall, unless arbitrary and capricious, be final and
binding upon all Participants, the Company, and any person interested in the
Plan.

 

8.4                                 Delegation by Administrator

 

(a)                                  The Administrator may, but need not,
appoint a Delegate, which may be a single individual or a sub-committee or
sub-committees consisting of two or more members, to hold office during the
pleasure of the Administrator. The Delegate shall have such powers and duties as
are delegated to it by the Administrator. The Delegate and/or sub-committee
members shall not receive payment for their services as such.

 

(b)                                 Appointment of the Delegate and/or
sub-committee members shall be effective upon filing of written acceptance of
appointment with the Administrator.

 

(c)                                  The Delegate and/or sub-committee member
may resign at any time by delivering written notice to the Administrator.

 

(d)                                 Vacancies in the Delegate and/or
sub-committee shall be filled by the Administrator.

 

(e)                                  If there is a sub-committee, the
sub-committee shall act by a majority of its members in office; provided,
however, that the sub-committee may appoint one of its members or a delegate to
act on behalf of the sub-committee on matters arising in the ordinary course of
administration of the Plan or on specific matters.

 

8.5                                 Indemnification by the Company; Liability
Insurance.  The Company shall pay or reimburse any of the Company’s officers,
directors, Committee members, sub-committee members, Delegates, or Employees who
are fiduciaries with respect to the Plan for all expenses incurred by such
persons in, and shall indemnify and hold them harmless from, all claims,
liability and costs (including reasonable attorneys’ fees) arising out of the
good faith performance of their duties under the Plan. The Company may obtain
and provide for any such person, at the Company’s expense, liability insurance
against liabilities imposed on such person by law.

 

9

--------------------------------------------------------------------------------


 

8.6                                 Recordkeeping

 

(a)                                  The Administrator shall maintain suitable
records of each Participant’s Account which, among other things, shall show
separately deferrals and the earnings credited thereon, as well as distributions
and withdrawals therefrom and records of its deliberations and decisions.

 

(b)                                 The Administrator shall appoint a secretary,
and at its discretion, an assistant secretary, to keep the record of
proceedings, to transmit its decisions, instructions, consents or directions to
any interested party, to execute and file, on behalf of the Administrator, such
documents, reports or other matters as may be necessary or appropriate and to
perform ministerial acts.

 

(c)                                  The Administrator shall not be required to
maintain any records or accounts which duplicate any records or accounts
maintained by the Company.

 

8.7                                 Statement to Participants.  By March 15 of
each year, the Administrator shall furnish to each Participant a statement
setting forth the value of the Participant’s Account as of the preceding
December 31 and such other information as the Administrator shall deem advisable
to furnish.

 

8.8                                 Inspection of Records.  Copies of the Plan
and records of a Participant’s Account shall be open to inspection by the
Participant or the Participant’s duly authorized representatives at the office
of the Administrator at any reasonable business hour.

 

8.9                                 Identification of Fiduciaries.  The
Administrator shall be the named fiduciary of the Plan and, as permitted or
required by law, shall have exclusive authority and discretion to operate and
administer the Plan.

 

8.10                           Procedure for Allocation of Fiduciary
Responsibilities.  Fiduciary responsibilities under the Plan are allocated as
follows:

 

(a)                                  The sole duties, responsibilities and
powers allocated to the Board, any Committee and any fiduciary shall be those
expressly provided in the relevant Sections of the Plan.

 

(b)                                 All fiduciary duties, responsibilities, and
powers not allocated to the Board, any Committee or any fiduciary, are hereby
allocated to the Administrator, subject to delegation.

 

Fiduciary duties, responsibilities and powers under the Plan may be reallocated
among fiduciaries by amending the Plan in the manner prescribed in Section 8.4,
followed by the fiduciaries’ acceptance of, or operation under, such amended
Plan.

 

8.11                           Claims Procedure

 

(a)                                  Any Participant or beneficiary of a
Participant has the right to make a written claim for benefits under the Plan.
If such a written claim is made, and the Administrator wholly or partially
denies the claim, the Administrator shall provide the claimant with written
notice of such denial, setting forth, in a manner calculated to be understood by
the claimant:

 

10

--------------------------------------------------------------------------------


 

(i)                                     the specific reason or reasons for such
denial;

 

(ii)                                  specific reference to pertinent Plan
provisions on which the denial is based;

 

(iii)                               a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and an

 

(iv)                              explanation of the Plan’s claims review
procedure and time limits applicable to those procedures.

 

(b)                                 The written notice of any claim denial
pursuant to Section 8.11(a) shall be given not later than thirty (30) days after
receipt of the claim by the Administrator, unless the Administrator determines
that special circumstances require an extension of time for processing the
claim, in which event:

 

(i)                                     written notice of the extension shall be
given by the Administrator to the claimant prior to thirty (30) days after
receipt of the claim;

 

(ii)                                  the extension shall not exceed a period of
thirty (30) days from the end of the initial thirty (30) day period for giving
notice of a claim denial;

 

(iii)                               and the extension notice shall indicate (A)
the special circumstances requiring an extension of time and (B) the date by
which the Administrator expects to render the benefit determination.

 

(c)                                  The decision of the Administrator shall be
final unless the claimant, within sixty (60) days after receipt of notice of the
claims denial from the Administrator, submits a written request to the Board, or
its delegate, for an appeal of the denial. During that sixty (60) day period,
the claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim for benefits. The claimant shall be provided the opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits as part of the claimant’s appeal. The claimant may act in
these matters individually, or through his or her authorized representative.

 

(d)                                 After receiving the written appeal, if the
Board, or its delegate, shall issue a written decision notifying the claimant of
its decision on review, not later than thirty (30) days after receipt of the
written appeal, unless the Board or its delegate determines that special
circumstances require an extension of time for reviewing the appeal, in which
event:

 

(i)                                     written notice of the extension shall be
given by the Board or its delegate prior to thirty (30) days after receipt of
the written appeal;

 

(ii)                                  the extension shall not exceed a period of
thirty (30) days from the end of the initial thirty (30) day review period; and

 

11

--------------------------------------------------------------------------------


 

(iii)                               the extension notice shall indicate (A) the
special circumstances requiring an extension of time and (B) the date by which
the Board or its delegate expects to render the appeal decision.

 

The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board or its
delegate, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing of the appeal. If the
period of time for reviewing the appeal is extended as permitted above, due to a
claimant’s failure to submit information necessary to decide the claim on
appeal, then the period for making the benefit determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.

 

(e)                                  In conducting the review on appeal, the
Board or its delegate shall take into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. If the Board or its delegate upholds the denial, the
written notice of decision from the Board or its delegate shall set forth, in a
manner calculated to be understood by the claimant:

 

(i)                                     the specific reason or reasons for the
denial;

 

(ii)                                  specific reference to pertinent Plan
provisions on which the denial is based; and

 

(iii)                               a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits.

 

(f)                                    If the Plan or any of its representatives
fail to follow any of the above claims procedures, the claimant shall be deemed
to have duly exhausted the administrative remedies available under the plan and
shall be entitled to pursue any available remedies under applicable law.

 

8.12                           Conflicting Claims.  If the Administrator is
confronted with conflicting claims concerning a Participant’s Account, the
Administrator may interplead the claimants in an action at law, or in an
arbitration conducted in accordance with the rules of the American Arbitration
Association, as the Administrator shall elect in its sole discretion, and in
either case, the attorneys’ fees, expenses and costs reasonably incurred by the
Administrator in such proceeding shall be paid from the Participant’s Account.

 

8.13                           Service of Process.  The Secretary of Greene
County Bancshares, Inc. is hereby designated as agent of the Plan for the
service of legal process.

 

8.14                           Fees.  Any fees associated with ongoing plan
administration shall be paid by the Company.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IX.
Miscellaneous Provisions

 

9.1                                 Termination of the Plan

 

(a)                                  While the Plan is intended as a permanent
program, the Board shall have the right at any time to declare the Plan
terminated completely as to the Company or as to any group, division or other
operational unit thereof or as to any affiliate thereof.

 

(b)                                 In the event of any termination, the Board,
in its sole and absolute discretion may elect to:

 

(i)                                     maintain Participants’ Accounts, payment
of which shall be made in accordance with Articles VI and VII; or

 

(ii)                                  before a Change in Control, liquidate the
portion of the Plan attributable to each Participant as to whom the Plan is
terminated and distribute each such Participant’s Account in a lump sum or
pursuant to any method which is at least as rapid as the distribution method
elected by the Participant under Section 6.3.

 

9.2                                 Limitation on Rights of Participants.  The
Plan is strictly a voluntary undertaking on the part of the Company and shall
not constitute a contract between the Company and any Nonemployee Director, or
consideration for, or an inducement or condition of, the service of a
Nonemployee Director.  Nothing contained in the Plan shall give any Nonemployee
Director the right to be retained in the service of a Company or to interfere
with or restrict the right of the Company, which is hereby expressly reserved,
to discharge or retire any Nonemployee Director, except as otherwise provided by
a written employment agreement between the Company and the Nonemployee Director,
at any time without notice and with or without cause. Inclusion under the Plan
will not give any Nonemployee Director any right or claim to any benefit
hereunder except to the extent such right has specifically become fixed under
the terms of the Plan. The doctrine of substantial performance shall have no
application to Nonemployee Directors, Participants or any other persons entitled
to payments under the Plan.

 

9.3                                 Consolidation or Merger; Adoption of Plan by
Other Companies.  There shall be no merger or consolidation with, or transfer of
the liabilities of the Plan to, any other plan unless each Participant in the
Plan would have, if the combined or successor plans were terminated immediately
after the merger, consolidation, or transfer, an account which is equal to or
greater than his or her corresponding Account under the Plan had the Plan been
terminated immediately before the merger, consolidation or transfer.

 

9.4                                 Errors and Misstatements.  In the event of
any misstatement or omission of fact by a Participant to the Administrator or
any clerical error resulting in payment of benefits in an incorrect amount, the
Administrator shall promptly cause the amount of future payments to be corrected
upon discovery of the facts and shall cause the Company to pay the Participant
or any other person entitled to payment under the Plan any underpayment in cash
in a lump sum, or to recoup any overpayment from future payments to the
Participant or any other person entitled to payment under the Plan in such
amounts as the Administrator shall direct, or to proceed against the Participant
or any other person entitled to payment under the Plan for recovery of any such
overpayment.

 

13

--------------------------------------------------------------------------------


 

9.5                                 Payment on Behalf of Minor, Etc.  In the
event any amount becomes payable under the Plan to a minor or a person who, in
the sole judgment of the Administrator, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefor, the
Administrator may direct that such payment be made to any person found by the
Administrator in its sole judgment, to have assumed the care of such minor or
other person. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Company, the Board, the Administrator, the
Committee and their officers, directors and employees.

 

9.6                                 Amendment of Plan.  The Plan may be wholly
or partially amended by the Board from time to time, in its sole and absolute
discretion, including prospective amendments which apply to amounts held in a
Participant’s Account as of the effective date of such amendment and including
retroactive amendments necessary to conform to the provisions and requirements
of the Code; provided, however, that no amendment shall decrease the amount of
any Participant’s Account as of the effective date of such amendment.
Notwithstanding the foregoing, Section 9.7 shall not be amended in any respect
on or after a Change in Control and no amendment to this Plan shall reduce,
limit or eliminate any rights of a Participant to distributions pursuant to
Article VII for deferrals for which elections under Article III occurred prior
to the effective date of the amendment, without the Participant’s prior written
consent, except for amendments necessary to conform to the provisions and
requirements of the Code.

 

9.7                                 Funding.

 

(a)                                  The Company may at any time create a Trust
with the Trustee.  The Company shall cause the Trust to be funded as soon as
practicable after the end of each calendar month.  The Company shall contribute
liquid assets to any Trust an amount equal to (1) the amount deferred by each
Participant pursuant to Article III; and (2) net of any distributions paid
pursuant to Article VII.

 

(b)                                 Although the principal of the Trust and any
earnings thereon shall be held separate and apart from other funds of Company
and shall be used exclusively for the uses and purposes of Plan Participants and
their beneficiaries as set forth therein, neither the Participants nor their
beneficiaries shall have any preferred claim on, or any beneficial ownership in,
any assets of the Trust prior to the time such assets are paid to the
Participants or their beneficiaries as benefits and all rights created under
this Plan shall be unsecured contractual rights of Plan Participants and their
beneficiaries against the Company.  Any assets held in the Trust will be subject
to the claims of Company’s general creditors under federal and state law in the
event of insolvency as defined in the Trust.

 

9.8                                 Governing Law.  All disputes relating to or
arising from the Plan shall be governed by ERISA and to the extent applicable
the internal substantive laws (and not the laws of conflicts of laws) of the
State of Tennessee, to the extent not preempted by United States federal law. 
If any provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.

 

9.9                                 Pronouns and Plurality.  The masculine
pronoun shall include the feminine pronoun, and the singular the plural where
the context so indicates.

 

14

--------------------------------------------------------------------------------


 

9.10                           Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of the Plan.

 

9.11                           References.  Unless the context clearly indicates
to the contrary, a reference to a statute, regulation or document shall be
construed as referring to any subsequently enacted, adopted or executed statute,
regulation or document.

 

15

--------------------------------------------------------------------------------


 

Schedule 1

 

GREENE COUNTY BANCSHARES, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

 

Schedule of Eligible Nonemployee Directors

 

The following directors shall be eligible to participate in the Greene County
Bancshares, Inc. Deferred Compensation Plan for Nonemployee Directors:

 

Phil M. Bachman, Jr.

 

Terry Leonard

 

 

 

 

 

 

 

 

 

W. T. Daniels

 

Charles Brooks

 

 

 

 

 

 

 

 

 

Jerald Jaynes

 

Charles Whitfield, Jr.

 

 

 

 

 

 

 

 

 

Bruce Campbell

 

Robin Haynes

 

 

 

 

 

 

 

John Tolsma

 

 

 

 

 

 

Effective Date: January 1, 2005

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GREENE COUNTY BANCSHARES, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

 

Deferral Election Form

 

AGREEMENT, made this       day of                    ,          , by and between
the undersigned participant (the “Participant”) in the Greene County Bancshares,
Inc. Amended and Restated Deferred Compensation Plan for Nonemployee Directors
(the “Plan”) and Greene County Bancshares, Inc. (the “Company”).  The parties
agree that any term that begins herein with initial capital letters shall have
the special meaning defined in the Plan, unless the context clearly requires
otherwise.

 

WHEREAS, the Company has established the Plan, and the Participant is eligible
to participate in said Plan.

 

NOW THEREFORE, it is mutually agreed as follows:

 

1.                                       The Participant, by the execution
hereof, agrees to participate in the Plan upon the terms and conditions set
forth therein, and, in accordance therewith, elects to defer the receipt of:

 

       %                of the Participant’s Qualified Director Compensation (up
to 100% of cash compensation that is not otherwise being deferred pursuant to a
written agreement with the Company entered into prior to July 1, 2004).

 

2.                                       This election will take effect on the
next January 1st.  (NOTE: the Participant may cease deferring compensation
pursuant to the Plan at any time.)

 

3.                                       This election will continue in force
until either the effective date of a superseding election by the Participant, or
until the Participant terminates service with the Company, or until the Plan is
terminated by appropriate corporate action, whichever shall first occur.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

 

Witnessed by:

PARTICIPANT

 

 

 

 

 

 

Witnessed by:

GREENE COUNTY BANCSHARES, INC.

 

 

 

 

By

 

 

 

A member of the Board of Directors

 

--------------------------------------------------------------------------------


 

Exhibit B

 

GREENE COUNTY BANCSHARES, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

 

Distribution Election Form

 

AGREEMENT, made this      day of                     ,          , by and between
the undersigned participant (the “Participant”) in the Greene County Bancshares,
Inc. Amended and Restated Deferred Compensation Plan for Nonemployee Directors
(the “Plan”), and Greene County Bancshares, Inc. (the “Company”) with respect to
distribution of the Participant’s account (“Account”) under the Plan (including,
only if this space                is checked, the Participant’s deferred
compensation pursuant to the individual agreements referred to in Article V of
the Plan).  The parties agree that any term that begins herein with initial
capital letters shall have the special meaning defined in the Plan, unless the
context clearly requires otherwise.

 

NOW THEREFORE, it is mutually agreed as follows:

 

1.                                       Form of Payment Generally.  The
Participant, by the execution hereof, agrees to participate in the Plan upon the
terms and conditions set forth therein, and, in accordance therewith, elects to
have his or her Account, and amounts deferred as described in Article V,
distributed in cash as follows:

 

o                                    in a lump sum.

 

o                                    in substantially equal annual payments over
a period of         years (not to exceed 20 years from the date that payments
commence).  The amount of the annual payments shall be determined as follows:

 

o                                                 % of the Participant’s Account
balance per year.

 

o                                    $                    of the Participant’s
Account balance per year.

 

2.                                       Timing of Payment.  The Participant
directs that his or her Account be distributed as follows:

 

o                                    within thirty (30) days following the
Participant’s Separation from Service with the Company.

 

o                                    on the January 1st that next follows the
date that is          years after the Participant’s Separation from Service with
the Company.

 

o                                    on the          anniversary of the
Participant’s Separation from Service with the Company.

 

--------------------------------------------------------------------------------


 

o                                    on the          anniversary of the
effective date of this Distribution Election Form.

 

o                                    on the first date of the month next
following the Participant’s          birthday.

 

o                                    to the extent permitted under Code Section
409A and applicable regulations, upon a Change in Control of the Company.

 

3.                                       Frequency of Payment.  The Participant
shall receive installment payments, if elected as form of payment on a
                   quarterly,                    semi-annual, or
                   annual basis.

 

4.                                       Form of Payment to Beneficiary.  In the
event of the Participant’s death, his or her Account shall be distributed —

 

o                                    in one lump sum payment within six (6)
months following the Participant’s death.

 

o                                    in accordance with the payment schedule
selected in paragraphs 1, 2, and 3 hereof (with payments made as though the
Participant survived to collect all benefits, and as though the Participant
terminated service on the date of his or her death, if payments had not already
begun).

 

5.                                       Designation of Beneficiary. In the
event of the Participant’s death before he or she has collected all of the
benefits payable under the Plan, the Participant hereby directs that any
survivorship benefits payable under Article VI of the Plan be distributed to the
beneficiary or beneficiaries designated under subparagraphs a and b of this
paragraph 5 in the manner elected pursuant to paragraph 4 above:

 

a.                                       Primary Beneficiary.  The Participant
hereby designates the person(s) named below to be his or her primary beneficiary
and to receive the balance of any unpaid benefits under the Plan.

 

Name of
Primary Beneficiary

 

Social Security
Number

 

Mailing Address

 

Percentage of
Death Benefit

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

%

 

 

2

--------------------------------------------------------------------------------


 

b.                                      Contingent Beneficiary.  In the event
that the primary beneficiary or beneficiaries named above are not living at the
time of the Participant’s death, the Participant hereby designates the following
person(s) to be his or her contingent beneficiary for purposes of the Plan:

 

Name of
Contingent
Beneficiary

 

Social Security
Number

 

Mailing Address

 

Percentage of
Death Benefit

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

%

 

 

6.                                       Effect of Election.  The elections made
in paragraphs 1, 2, and 3 hereof shall apply –

 

o                                    to any deferred compensation that is
deferred pursuant to the deferral election to which this election relates.

 

o                                    to the entire value of the Participant’s
Account, provided that these elections may only be changed at least one year in
advance of the earliest date on which payments would otherwise commence pursuant
to paragraph 2 hereof, and may only be changed pursuant to an election that
conforms with the requirements set forth in Section 6.3 of the Plan.

 

With respect to the elections in paragraphs 4 and 5 hereof, the Participant may,
by submitting an effective superseding Distribution Election Form at any time
and from time to time, prospectively change the beneficiary designation and the
manner of payment to a Beneficiary.  Such elections shall, however, become
irrevocable upon the Participant’s death.

 

7.                                       Mutual Commitments.  The Company agrees
to make payment of all amounts due the Participant in accordance with the terms
of the Plan and the elections made by the Participant herein.  The Participant
agrees to be bound by the terms of the Plan, as in effect on the date hereof or
properly amended hereafter.

 

8.                                       Tax Consequences to Participant.  The
Participant is solely responsible for the satisfaction of any taxes that may
arise under the Plan, (including any taxes arising under Sections 409A or 4999
of the Code).  Neither the Company nor the Administrator shall have any
obligation whatsoever to pay such taxes or to prevent the Participant from
incurring them.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

 

Witnessed by:

PARTICIPANT

 

 

 

 

 

 

 

 

Witnessed by:

GREENE COUNTY BANCSHARES, INC.

 

 

 

 

 

 

By

 

 

 

A duly authorized Committee Member

 

4

--------------------------------------------------------------------------------


 

Exhibit C

 

GREENE COUNTY BANCSHARES, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

 

Investment Election Form

 

WHEREAS, Greene County Bancshares, Inc. (the “Company”) has established the
Greene County Bancshares, Inc. Amended and Restated Deferred Compensation Plan
for Nonemployee Directors (the “Plan”), and the undersigned participant therein
is eligible to make an investment election pursuant to Article IV of said Plan.

 

NOW THEREFORE, the Participant hereby elects as follows:

 

1.                                       The Participant directs that any
amounts credited to his or her account under the Plan will appreciate or
depreciate from the effective date hereof, as though they were invested as
follows:

 

 

%

“Deemed” investment in Greene County Bancshares, Inc. common stock.

 

 

 

 

%

American Funds-Capital World Growth and Income.

 

 

 

 

%

American Funds-Growth Fund of America.

 

 

 

 

%

American Funds-American Balanced.

 

 

 

 

%

American Funds-Intermediate Bond Fund of America.

 

 

 

 

%

Templeton Foreign Fund.

 

 

 

 

%

PIMCO Total Return Bond Fund.

 

 

 

 

%

PIMCO Small Cap Value Fund

 

 

 

 

%

AIM Mid Cap Core Equity Fund.

 

 

 

 

%

American Funds-Cash Management Trust

 

 

 

100%

 

 

 

2.                                       The investment election made in the
prior paragraph shall be effective on the first day of the month next following
the effective date of this Investment Election Form, and shall remain in effect
until the last day of the month in which the Committee’s receives a properly
executed superseding investment election by the Participant.

 

<Signature page follows>

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Participant has executed this form on the      day of
                           20    .

 

Witnessed by:

PARTICIPANT

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------